Citation Nr: 1428901	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-44 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA pension benefits in the amount of $9,410.00, to include whether the debt is valid.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Navy from January 1968 to October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 administrative determination by the Committee of Waivers and Compromises (Committee) of the VA Regional Office (RO) in Philadelphia, Pennsylvania, which determined that a request for waiver of an alleged overpayment of $9410.00 was untimely and barred as a matter of law.  The Committee did not address the validity of the debt and/or the request for waiver on its merits.  

The entire claims file, to include the portion contained electronically, has been reviewed in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case was informed by VA in June 2007 of an alleged debt of $9,410.00 as due to an alleged overpayment of nonservice-connected pension benefits.  He has requested that the debt be considered invalid and/or that an overpayment be granted as due to alleged financial hardship.  

With respect to the alleged debt, the Veteran was notified via letter in June 2007 that a debt had been created as due to information received by VA as regards the Veteran's purported receipt of child support payments for his then-minor son.  The RO maintained that a request for a waiver of this overpayment was not received until July 2009.  In its denial of the Veteran's request for the waiver, the RO articulated that a denial was necessary as a matter of law.  That is, as the request for a waiver was purportedly not received within the statutorily-mandated 180 days from notice of the existence of the debt, the RO stated that the claim for a waiver was legally barred.  Pursuant to the RO's determination on the timeliness of the request for a waiver, it was determined that the claim must be denied as a matter of law (i.e. without a specific address to the merits of the alleged debt and the request for waiver).  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a)(b).  The Board finds that this was in error.  

Specifically, the Board has reviewed the portion of the claim contained electronically, and in the Virtual VA system, there is a note, dated in June 2007, in which the Veteran specifically references the $9410.00 debt and asks that it be waived due to claimed financial hardship.  There is a stamp from the RO dated in June 2007, which indicates that this correspondence was received at that time.  As a Veteran has 180 days from the notice of the creation of an alleged debt to request a waiver, his submission in June 2007 of a waiver request is timely.  The RO's denial of the claim as a matter of law is thus erroneous.  Indeed, the claim is to be decided on its merits, and as this has not been done in the first instance, remedial action by the RO is necessary prior to any final adjudication by the Board.  

38 C.F.R. § 1.962 specifically notes that a VA "regional office Committee on Waivers and Compromises" must determine if recovery of an overpayment would be against "equity and good conscience."  The Veteran has expressly claimed that any debt should be relieved on this basis; however, the RO has only adjudicated the Veteran's claim with respect to the timeliness of his request for a waiver.  That is, the claim has not been addressed on the merits by an RO Committee on Waivers and Compromises as is required by regulation.  Thus, if the Board were to take action with respect to the regulatorily-allowed equitable relief of the alleged debt, without RO adjudication in the first instance, it would be denying the Veteran regulatorily-required due process for his claim.  Accordingly, the claim is to be remanded so that the validity of the Veteran's debt and, if necessary, consideration of a waiver by an RO Committee on Waivers and Compromises, on the merits of his claim for a waiver, can be considered in the first instance.  Should the debt be found valid and a waiver of the overpayment not be granted, the claim should then be forwarded to the Board following the issuance of an appropriate supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  Consider the June 2007 request for a waiver of an alleged debt of $9410.00 as timely received.  Following this, refer the claim to an RO Committee on Waivers and Compromises for consideration on the merits as to if the alleged debt is valid, and if so, if a waiver should be granted based on "equity and good conscience."  Conduct all necessary development with respect to the Veteran's financial status at the time of creation of the alleged debt, to include, if necessary, obtaining any information on the Veteran's income at the time of the debt held by VA or other federal agencies (following the securing of appropriate waivers).  Inform the Veteran of his ability to submit any evidence which might help to support his claim for a waiver of the alleged debt, and allow the appropriate time for a response.  Associate copies of any received evidence with the claims file.  

2.  Following the above-directed actions, re-adjudicate the Veteran's claim.  Should the claim remained denied, issue an appropriate supplemental statement of case (SSOC) and forward the claim to the Board for adjudication.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



